DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 2 October 2020.
Claims 1, 3, 6, 8 – 11, and 14 – 25 are pending and examined below. The Examiner acknowledges that claims 2, 4 – 5, 7, and 12 – 13 are cancelled by Applicant.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 October 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 December 2017 and 7 August 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings were received on 31 January 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9, 18, and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claims 9, 18, and 23, the limitation “elevated pressure”, added to the claims in an amendment filed 31 January 2020, the limitation “elevated pressure … that is higher than the pressure outside the encapsulated area”, added to the claims in an amendment filed 2 October 2020, fails to comply with the written description requirement 
The printing system 4 preferably contains one or more encapsulated areas 5 adapted to enhance the fulfilment of food handling requirements. The encapsulated areas 5 may be provided with a gas flow to provide elevated20 sub-pressure in the encapsulated area 5 so that an inward directed flow of gas to the encapsulated area 5 is induced, ensuring that unwanted substances cannot exit the encapsulated area 5 and endanger the second side 7 of the packaging material (emphasis added). 

In light of this passage, in order for the encapsulated area to induce an inward flow of gas to the encapsulated area, the pressure within the encapsulated area must be lower than pressure outside the encapsulated area – not higher as claimed in the limitation.  This lower pressure within the encapsulated area would create suction ensuring that unwanted substances cannot exit the encapsulated area 5 and endanger the second side 7 of the packaging material, as stated in Applicant’s Written Description.  This makes sense in light of fig. 1 in Applicant’s Detailed Drawings showing the encapsulated area beneath the packaging material because an inward flow of gas to the encapsulated area would hold the package material tightly against the encapsulated area to prevent migration of substances on the first side of the packaging material outside of the encapsulated area onto the second side of the packaging material and to ensure that unwanted substances cannot exit the encapsulated area.  It is the Examiner’s opinion that the term “elevated sub-pressure” in Applicant’s Written Description was mistranslated and should mean ‘greater negative pressure’ or the like.  Please verify the translation to determine what is meant by term “elevated sub-pressure”.  Thus, the limitation “elevated pressure” and the limitation “elevated pressure … that is higher than the pressure outside the encapsulated area” is not disclosed in Applicant’s Written Description, and therefore, constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the inventor or a joint inventor regards as the invention.

Claims 1, 3, 6, 8 – 10, 14 – 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 16 and 21, the limitation “a low voltage electron beam device” is indefinite because the term “low” is a relative term that renders the claim indefinite.  Any voltage can be considered “low” when compared to a higher voltage and since the term "low voltage" is not defined by the claim and the Specification does not provide a standard for ascertaining the requisite degree for the term “low voltage”, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of compact prosecution, the Examiner interprets the limitation “a low voltage electron beam device” to mean “an electron beam device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    514
    447
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: connector][AltContent: textbox (A)][AltContent: textbox (Lykowski et al. (U.S. 2014/0274629 A1) – Annotated fig. 2)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: rect][AltContent: connector][AltContent: textbox (D`												`						)]Claims 1, 3, 6, 8 – 10, 14 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lykowski et al. (U.S. 2014/0274629 A1), hereinafter Lykowski, in view of Kinoshita et al. (U.S. 2019/0039372 A1), hereinafter Kinoshita, in further view by Daigle et al. (G.B. 2,157,140), hereinafter Daigle. 

Regarding claim 1, Lykowski discloses an arrangement (30, fig. 2) for packaging a liquid consumable product in a package, the arrangement (30) comprising: 
	an infeed (A, annotated fig. 2) configured to provide prepared packaging material (22, fig. 2) including a first side (side B of 22, annotated fig. 2) and a second side (side C of 22, annotated fig. 2), wherein the second side is configured to be in contact with the liquid consumable product (Since the element “the liquid consumable product” is not a positively recited claim element, the limitation “configured to be in contact with the liquid consumable product” is interpreted as a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, [0013], ll. 3 – 6 describes the invention of Lykowski is used to make snack food bags, trash bags, and sandwich bags wherein the second side or interior side of these bags would be capable to contact the liquid consumable product. Please note Lykowski suggests a printer.  Lykowski describes in [0017], ll. 3 – 4 printing indicia such as registration marks on web 22 to perform tasks described in [0015], ll. 4 – 7 wherein one having ordinary skill in the art would recognize Lykowski suggests a printer after infeed A and before packaging machine D in light of the tasks described); and a packaging machine (D, annotated fig. 2).

	Lykowski does not explicitly disclose a digital printing system coupled to the infeed and configured to print at least one color onto at least a portion of the first side of the prepared packaging material; a packaging machine coupled to an outfeed of the digital printing system and configured to provide the package from said prepared packaging material, said package configured to be filled with the liquid consumable product; and a curing device configured to finalize polymerization of ink used in the digital printing system to print the at least one color onto the at least the portion of the first side of the prepared packaging material, the curing device comprising an electron beam device, wherein the 
	However, Kinoshita teaches a digital printing system (6, fig. 1; [0049] describes the printer system as an inkjet printer wherein inkjet printers are a known digital printer technology) coupled to the infeed (4, fig. 1) and configured to print at least one color ([0068]) onto at least a portion of the first side (top side of W, fig. 1) of the prepared packaging material (W, fig. 1); and a curing device (8, fig. 1) configured to finalize polymerization of ink ([0080]) used in the printing system (6) to print the at least one color ([0068]) onto the at least the portion of the first side (top side of W) of the prepared packaging material (W), the curing device (8) comprising an electron beam device (26, fig. 1), wherein the electron beam device (26) is arranged and configured to cure the ink (22) on the first side (top side of W) of the prepared packaging material (W) (as shown in fig. 2C) (One having ordinary skill in the art would recognize that with the incorporation the printing system and curing device of Kinoshita into the invention of Lykowski, the printing system and curing device of Kinoshita would be positioned after infeed A and before packaging machine D of Lykowski, thus the packaging machine D of Lykowski would be coupled to an outfeed of Kinoshita after element 8 in fig. 1 of the printing system 6 of Kinoshita and configured to provide the package 10 of Lykowski from the prepared packaging material 22 of Lykowski.  Since the element, “the liquid consumable product” is not a positively recited claim element, the limitation “configured to be filled with the liquid consumable product” is interpreted as a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, [0013], ll. 3 – 6 describes the invention of Lykowski is used to make snack food bags, trash bags, and sandwich bags wherein the second side or interior side of these bags would be capable to be filled the liquid consumable product.  Please note that the printing system and curing device of Kinoshita does not require contact with the prepared packaging material. Kinoshita in fig. 1 shows prepared packaging material W moved from infeed 4 to the outfeed after curing device 8 without twisting thus the top side of prepared packaging material W does not contact the bottom side of prepared packaging material W.  Thus, one having ordinary skill in art would recognize that with the incorporation the printing system and curing device of Kinoshita into the invention of Lykowski, the printing system 6 of Kinoshita would be arranged with respect to the packaging machine D of Lykowski such that contact between the first side B of the prepared packaging material 22 of Lykowski and a portion of the second side C of the prepared packaging material of Lykowski would likewise be avoided during transport of the prepared packaging material from the printing system 6 of Kinoshita to the packaging machine D of Lykowski. Thus, the Examiner deems during transport of the prepared packaging material from the printing system to the packaging machine that contact is avoided at least from the printing system to immediately past the curing device).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement, as disclosed by Lykowski, with a digital printing system coupled to the infeed and configured to print at least one color onto at least a portion of the first side of the prepared packaging material; a packaging machine coupled to an outfeed of the digital printing system and configured to provide the package from said prepared packaging material, said package configured to be filled with the liquid consumable product; and a curing device configured to finalize polymerization of ink used in the digital printing system to print the at least one color onto the at least the portion of the first side of the prepared packaging material, the curing device comprising an electron beam device, wherein the electron beam device is arranged and configured to cure the ink on the first side of the prepared packaging material, as taught by Kinoshita, with the motivation to provide a digital printer to print indicia to signal the bag making equipment when the equipment should perform certain tasks (Lykowski – [0015]) and provide a curing device such that polymerization is efficiently performed without needing a polymerization initiator (Kinoshita – [0024]).

	Lykowski, as modified by Kinoshita, does not explicitly disclose a curing device configured to sterilize both of the first side and the second side of the prepared packaging material.
(apparatus of fig. 1) configured to sterilize both of the first side and the second side (top and bottom side of 12, fig. 3) of the prepared packaging material (12, fig. 3) (pg. 1, ll. 15 – 25).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the curing device, as disclosed by Lykowski, as modified by Kinoshita, with a curing device configured to sterilize both of the first side and the second side of the prepared packaging material, as taught by Daigle, with the motivation to kill a substantial portion of living organisms on the prepared packaging material to ensure contents within a package made from the prepared packaging material does not spoil (pg. 1, ll. 15 – 25).

Regarding claim 3, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 1.
	Lykowski further discloses the infeed (A, annotated fig. 2) comprises at least two reels (32, 34, fig. 2) and a splicing unit (36, fig. 2) configured to splice an end portion of a first packaging material (22A, fig. 2) from a first one of the at least two reels to a start portion of a second packaging material (24A, fig. 2) from a second one of the at least two reels to form said prepared packaging material ([0022]).

Regarding claim 6, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 1.
	Lykowski, as modified by Kinoshita, as further modified by Daigle, further discloses the digital printing system (Kinoshita – 6, fig. 1) is configured to print a marking on the (Lykowski – [0017], ll. 3 – 4 describes printing indicia or detectable features such as registration marks on web 22 and Kinoshita – fig. 1 shows printing occurs on the first side or top side of W), wherein said marking is configured to be read by the packaging machine during operation (Lykowski – [0025]).

Regarding claim 8, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 1.
	Lykowski, as modified by Kinoshita, as further modified by Daigle, further discloses a digital printing system (Kinoshita – 6, fig. 1) comprises an encapsulated area (Kinoshita – 9, fig. 1) positioned adjacent to the first side (Kinoshita – top side of W, fig. 1) of the packaging material (Kinoshita – W, fig. 1) and configured to prevent migration of substances on the first side (top side of W) of the packaging material (Kinoshita – W) outside of the encapsulated area (Kinoshita – 9) (Kinoshita – [0064] describes encapsulated area 9 maintaining an atmosphere with a lower than predetermined oxygen concentration wherein [0067] describes the lower than predetermined oxygen concentration assists in the initial polymerization of the ink as shown in fig. 2B such that the initial polymerization of the ink dries the ink preventing migration of the ink on the top side of the packaging material to run outside of the encapsulation area).

Regarding claim 9, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 1.
(Kinoshita – 9, fig. 1) is provided with a gas flow (Kinoshita – [0064] – [0065] describes the encapsulated area as a nitrogen purge box that introduces a nitrogen gas flow), wherein the gas flow is configured to provide elevated pressure in the encapsulated area that is higher than the pressure outside the encapsulated area (Kinoshita – [0064] – [0067] describes nitrogen gas is introduced into nitrogen purge box 9 to displace atmospheric oxygen to produce a reduced oxygen concentration within the nitrogen purge box wherein one having ordinary skill in the art would recognize that to evacuate atmospheric oxygen, given the apertures for the input and output of film W, nitrogen purge box would introduce a positive pressure or higher that the pressure than outside of the encapsulated area to evacuate the atmospheric oxygen) to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area (Kinoshita – [0067] describes the lower than predetermined oxygen concentration assists in the initial polymerization of the ink as shown in fig. 2B such that the initial polymerization of the ink dries the ink preventing migration of the ink on the top side of the packaging material to run outside of the encapsulation area) (Please note, Kinoshita [0064] also describes an alternate embodiment that instead of using a nitrogen purge box that can apply positive pressure of nitrogen gas to reduce the oxygen concentration within the nitrogen purge box, a vacuum chamber can be used to apply negative pressure to reduce the oxygen concentration within the vacuum chamber).

Regarding claim 10, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 1.
	Lykowski further discloses the packaging machine (D, annotated fig. 2) comprises a filling machine selected from the group consisting of: a filling machine for web based packaging material (Annotated fig. 2 shows filling machine D for web based packaging material 22); a filling machine for sheet based packaging material; a web based tube filling machine; and a tube based filling machine.

Regarding claim 14, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 1.
	Lykowski, as modified by Kinoshita, as further modified by Daigle, further discloses a package material buffer (Lykowski – 44, fig. 2) between the digital printing system (Kinoshita – 6, fig. 1) and the packaging machine (Lykowski – D, annotated fig. 2), the package material buffer (Lykowski – 44) configured to compensate for speed fluctuations in the packaging machine and/or synchronize a position of the prepared packaging material with the packaging machine (Lykowski – [0029] describes package material buffer 44 is used to bring the desired portion of prepared packaging material 22 into position for performing the desired operations at the proper locations on prepared packaging material 22 wherein the Examiner is equivalent to the claimed “synchronize a position of the prepared packaging material with the packaging machine”).

Regarding claim 15, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 1.
	Lykowski further discloses the arrangement is placed in a food handling environment (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)).

Regarding claim 16, Lykowski discloses an arrangement (30, fig. 2) configured to package a liquid consumable product in a package, the arrangement (30) comprising: 
	an infeed (A, annotated fig. 2) configured to provide packaging material (22, fig. 2) including a first side (side B of 22, annotated fig. 2) and a second side (side C of 22, annotated fig. 2), wherein the second side is configured to be in contact with the liquid consumable product (Since the element “the liquid consumable product” is not a positively recited claim element, the limitation “configured to be in contact with the liquid consumable product” is interpreted as a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, [0013], ll. 3 – 6 describes the invention of Lykowski is used to make snack food bags, trash bags, and sandwich bags wherein the second side or interior side of these bags would be capable to contact the liquid consumable product);
(D, annotated fig. 2) is arranged such that contact between one or more parts (80, 82, 84, 86, fig. 2) of the packaging machine (D) that are in contact with the first side (side B of 22) of the packaging material (22) and the second side (side C of 22) of the packaging material (22) is avoided during operation of the packaging machine (D) (Annotated fig. 2 shows first sealing mechanism 80, second sealing mechanism 82, cutting mechanism 84, and third sealing mechanism 86 contacting the outer side or first side of the packaging material 22 wherein first sealing mechanism 80, second sealing mechanism 82, cutting mechanism 84, and third sealing mechanism 86 do not contact or avoid contact with the inner side or second side of the packaging material 22.  Please note Lykowski suggests a printer.  Lykowski describes in [0017], ll. 3 – 4 printing indicia such as registration marks on web 22 to perform tasks described in [0015], ll. 4 – 7 wherein one having ordinary skill in the art would recognize Lykowski suggests a printer after infeed A and before packaging machine D in light of the tasks described).

	Lykowski does not explicitly disclose a digital printing system coupled to the infeed and configured to print at least one color onto at least a portion of the first side of the packaging material; a packaging machine coupled to an outfeed of the digital printing system and configured to provide the package from said packaging material, said package configured to be filled with the liquid consumable product; and a curing device configured to finalize polymerization of ink used in the digital printing system to print the at least one color onto the at least the portion of the first side of the packaging material, the curing device comprising an electron beam device, wherein the electron beam device 
	However, Kinoshita teaches a digital printing system (6, fig. 1; [0049] describes the printer system as an inkjet printer wherein inkjet printers are a known digital printer technology) coupled to the infeed (4, fig. 1) and configured to print at least one color ([0068]) onto at least a portion of the first side (top side of W, fig. 1) of the packaging material (W, fig. 1); and a curing device (8, fig. 1) configured to finalize polymerization of ink ([0080]) used in the printing system (6) to print the at least one color ([0068]) onto the at least the portion of the first side (top side of W) of the packaging material (W), the curing device (8) comprising an electron beam device (26, fig. 1), wherein the electron beam device (26) is arranged and configured to cure the ink (22) on the first side (top side of W) of the packaging material (W) (as shown in fig. 2C) (One having ordinary skill in the art would recognize that with the incorporation the printing system and curing device of Kinoshita into the invention of Lykowski, the printing system and curing device of Kinoshita would be positioned after infeed A and before packaging machine D of Lykowski, thus the packaging machine D of Lykowski would be coupled to an outfeed of Kinoshita after element 8 in fig. 1 of the printing system 6 of Kinoshita and configured to provide the package 10 of Lykowski from the prepared packaging material 22 of Lykowski.  Since the element “the liquid consumable product” is not a positively recited claim element, the limitation “configured to be filled with the liquid consumable product” is interpreted as a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, [0013], ll. 3 – 6 describes the invention of Lykowski is used to make snack food bags, trash bags, and sandwich bags wherein the second side or interior side of these bags would be capable to be filled the liquid consumable product.  Please note that the printing system and curing device of Kinoshita does not require contact with the prepared packaging material.  Moreover, Kinoshita in fig. 1 shows prepared packaging material W moved from infeed 4 to the outfeed after curing device 8 without twisting thus the top side of prepared packaging material W does not contact the bottom side of prepared packaging material W.  Thus, one having ordinary skill in art would recognize that with the incorporation the printing system and curing device of Kinoshita into the invention of Lykowski, the printing system 6 of Kinoshita would be arranged with respect to the packaging machine D of Lykowski such that contact between the first side B of the prepared packaging material 22 of Lykowski and a portion of the second side C of the prepared packaging material of Lykowski would likewise be avoided during transport of the prepared packaging material from the printing system 6 of Kinoshita to the packaging machine D of Lykowski. Thus, the Examiner deems during transport of the prepared packaging material from the printing system to the packaging machine that contact is avoided at least from the printing system to immediately past the curing device).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement, as disclosed by Lykowski, with a digital printing system coupled to the infeed and configured to print at least one color onto at least a portion of the first side of the packaging material; a packaging machine coupled to an outfeed of the digital printing system and configured to provide the package from said packaging material, said package configured to be filled with the liquid consumable product; and a curing device configured to finalize polymerization of ink used in the digital printing system to print the at least one color onto the at least the portion of the first side of the packaging material, the curing device comprising an electron beam device, wherein the electron beam device is arranged and configured to cure the ink on the first side of the packaging material, as taught by Kinoshita, with the motivation to provide a printer to print indicia to signal the bag making equipment when the equipment should perform certain tasks (Lykowski – [0015]) and provide a curing device such that polymerization is efficiently performed without needing an polymerization initiator (Kinoshita – [0024]).

	Lykowski, as modified by Kinoshita, does not explicitly disclose a curing device configured to sterilize both of the first side and the second side of the packaging material.
However, Daigle teaches a curing device (apparatus of fig. 1) configured to sterilize both of the first side and the second side (top and bottom side of 12, fig. 3) of the prepared packaging material (12, fig. 3) (pg. 1, ll. 15 – 25).
(pg. 1, ll. 15 – 25).

Regarding claim 17, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 16.
	Lykowski, as modified by Kinoshita, as further modified by Daigle, further discloses a digital printing system (Kinoshita – 6, fig. 1) comprises an encapsulated area (Kinoshita – 9, fig. 1) positioned adjacent to the first side (Kinoshita – top side of W, fig. 1) of the packaging material (Kinoshita – W, fig. 1) and configured to prevent migration of substances on the first side (Kinoshita – top side of W) of the packaging material (Kinoshita – W) outside of the encapsulated area (Kinoshita – 9) (Kinoshita – [0064] describes encapsulated area 9 maintaining an atmosphere with a lower than predetermined oxygen concentration wherein [0067] describes the lower than predetermined oxygen concentration assists in the initial polymerization of the ink as shown in fig. 2B such that the initial polymerization of the ink dries the ink preventing migration of the ink on the top side of the packaging material to run outside of the encapsulation area).

Regarding claim 18, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 16.
	Lykowski, as modified by Kinoshita, as further modified by Daigle, further discloses said encapsulated area (Kinoshita – 9, fig. 1) is provided with a gas flow (Kinoshita – [0064] – [0065] describes the encapsulated area as a nitrogen purge box that introduces a nitrogen gas flow), wherein the gas flow is configured to provide elevated pressure in the encapsulated area that is higher than the pressure outside the encapsulated area (Kinoshita – [0064] – [0067] describes nitrogen gas is introduced into nitrogen purge box 9 to displace atmospheric oxygen to produce a reduced oxygen concentration within the nitrogen purge box wherein one having ordinary skill in the art would recognize that to evacuate atmospheric oxygen, given the apertures for the input and output of film W, nitrogen purge box would introduce a positive pressure or higher that the pressure than outside of the encapsulated area to evacuate the atmospheric oxygen) to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area (Kinoshita – [0067] describes the lower than predetermined oxygen concentration assists in the initial polymerization of the ink as shown in fig. 2B such that the initial polymerization of the ink dries the ink preventing migration of the ink on the top side of the packaging material to run outside of the encapsulation area).

Regarding claim 19, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 16.
(Lykowski – 44, fig. 2) between the digital printing system (Kinoshita – 6, fig. 1) and the packaging machine (Lykowski – D, annotated fig. 2), the package material buffer (Lykowski – 44) configured to compensate for speed fluctuations in the packaging machine and/or synchronize a position of the packaging material with the packaging machine (Lykowski – [0029] describes package material buffer 44 is used to bring the desired portion of packaging material 22 into position for performing the desired operations at the proper locations on packaging material 22 wherein the Examiner is equivalent to the claimed “synchronize a position of the prepared packaging material with the packaging machine”).

Regarding claim 20, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 16.
	Lykowski, as modified by Kinoshita, as further modified by Daigle, further discloses the digital printing system (Kinoshita – 6, fig. 1) is configured to print a marking on the first side of the packaging material (Lykowski – [0017], ll. 3 – 4 describes printing indicia or detectable features such as registration marks on web 22 and Kinoshita – fig. 1 shows printing occurs on the first side or top side of W), wherein said marking is configured to be read by the packaging machine during operation (Lykowski – [0025]).

Regarding claim 21, Lykowski discloses a system (30, fig. 2) for packaging a liquid consumable product in a package, the system (30) comprising: 
(A, annotated fig. 2) configured to provide packaging material (22, fig. 2) including a first side (side B of 22, annotated fig. 2) and a second side (side C of 22, annotated fig. 2), wherein the second side is configured to be in contact with the liquid consumable product (Since the element “the liquid consumable product” is not a positively recited claim element, the limitation “configured to be in contact with the liquid consumable product” is interpreted as a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, [0013], ll. 3 – 6 describes the invention of Lykowski is used to make snack food bags, trash bags, and sandwich bags wherein the second side or interior side of these bags would be capable to contact the liquid consumable product. Please note Lykowski suggests a printer.  Lykowski describes in [0017], ll. 3 – 4 printing indicia such as registration marks on web 22 to perform tasks described in [0015], ll. 4 – 7 wherein one having ordinary skill in the art would recognize Lykowski suggests a printer after infeed A and before packaging machine D in light of the tasks described).

	Lykowski does not explicitly disclose a digital printing system coupled to the infeed and configured to print on at least a portion of the first side of the packaging material; a packaging machine coupled to an outfeed of the digital printing system and configured to provide the package from said packaging material, said package configured to be filled 
	However, Kinoshita teaches a digital printing system (6, fig. 1; [0049] describes the printer system as an inkjet printer wherein inkjet printers are a known digital printer technology) coupled to the infeed (4, fig. 1) and configured to print on at least a portion of the first side (top side of W, fig. 1) of the packaging material (W, fig. 1); and a curing device (8, fig. 1) configured to finalize polymerization of ink ([0080]) used in the printing system (6) to print on the at least the portion of the first side (top side of W) of the packaging material (W), the curing device (8) comprising an electron beam device (26, fig. 1), wherein the electron beam device (26) is arranged and configured to cure the ink (22) on the first side (top side of W) of the packaging material (W) (as shown in fig. 2C) (One having ordinary skill in the art would recognize that with the incorporation the printing system and curing device of Kinoshita into the invention of Lykowski, the printing system and curing device of Kinoshita would be positioned after infeed A and before packaging machine D of Lykowski, thus the packaging machine D of Lykowski would be coupled to an outfeed of Kinoshita after element 8 in fig. 1 of the printing system 6 of Kinoshita and configured to provide the package 10 of Lykowski from the prepared packaging material 22 of Lykowski.  Since the element “the liquid consumable product” is not a positively recited claim element, the limitation “configured to be filled with the liquid consumable product” is interpreted as a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, [0013], ll. 3 – 6 describes the invention of Lykowski is used to make snack food bags, trash bags, and sandwich bags wherein the second side or interior side of these bags would be capable to be filled the liquid consumable product.  Please note that the printing system and curing device of Kinoshita does not require contact with the prepared packaging material.  Moreover, Kinoshita in fig. 1 shows prepared packaging material W moved from infeed 4 to the outfeed after curing device 8 without twisting thus the top side of prepared packaging material W does not contact the bottom side of prepared packaging material W.  Thus, one having ordinary skill in art would recognize that with the incorporation the printing system and curing device of Kinoshita into the invention of Lykowski, the printing system 6 of Kinoshita would be arranged with respect to the packaging machine D of Lykowski such that contact between the first side B of the prepared packaging material 22 of Lykowski and a portion of the second side C of the prepared packaging material of Lykowski would likewise be avoided during transport of the prepared packaging material from the printing system 6 of Kinoshita to the packaging machine D of Lykowski. Thus, the Examiner deems during transport of the prepared packaging material from the printing system to the packaging machine that contact is avoided at least from the printing system to immediately past the curing device).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement, as disclosed by Lykowski, with a digital printing system coupled to the infeed and configured to print at least one color onto at least a portion of the first side of the packaging material; a packaging machine coupled to an outfeed of the digital printing system and configured to provide the package from said packaging material, said package configured to be filled with the liquid consumable product; and a curing device configured to finalize polymerization of ink used in the digital printing system to print the at least one color onto the at least the portion of the first side of the packaging material, the curing device comprising an electron beam device, wherein the electron beam device is arranged and configured to cure the ink on the first side of the packaging material, as taught by Kinoshita, with the motivation to provide a printer to print indicia to signal the bag making equipment when the equipment should perform certain tasks (Lykowski – [0015]) and provide a curing device such that polymerization is efficiently performed without needing an polymerization initiator (Kinoshita – [0024]).

	Lykowski, as modified by Kinoshita, does not explicitly disclose a curing device configured to sterilize both of the first side and the second side of the packaging material.
(apparatus of fig. 1) configured to sterilize both of the first side and the second side (top and bottom side of 12, fig. 3) of the prepared packaging material (12, fig. 3) (pg. 1, ll. 15 – 25).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the curing device, as disclosed by Lykowski, as modified by Kinoshita, with a curing device configured to sterilize both of the first side and the second side of the packaging material, as taught by Daigle, with the motivation to kill a substantial portion of living organisms on the packaging material to ensure contents within a package made from the packaging material does not spoil (pg. 1, ll. 15 – 25).

Regarding claim 22, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 21.
	Lykowski, as modified by Kinoshita, as further modified by Daigle, further discloses a digital printing system (Kinoshita – 6, fig. 1) comprises an encapsulated area (Kinoshita – 9, fig. 1) positioned adjacent to the first side (Kinoshita – top side of W, fig. 1) of the packaging material (Kinoshita – W, fig. 1) and configured to prevent migration of substances on the first side (Kinoshita – top side of W) of the packaging material (Kinoshita – W) outside of the encapsulated area (Kinoshita – 9) (Kinoshita – [0064] describes encapsulated area 9 maintaining an atmosphere with a lower than predetermined oxygen concentration wherein [0067] describes the lower than predetermined oxygen concentration assists in the initial polymerization of the ink as shown in fig. 2B such that the initial polymerization of the ink dries the ink preventing migration of the ink on the top side of the packaging material to run outside of the encapsulation area).

Regarding claim 23, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 21.
	Lykowski, as modified by Kinoshita, as further modified by Daigle, further discloses said encapsulated area (Kinoshita – 9, fig. 1) is provided with a gas flow (Kinoshita – [0064] – [0065] describes the encapsulated area as a nitrogen purge box that introduces a nitrogen gas flow), wherein the gas flow is configured to provide elevated pressure in the encapsulated area that is higher than the pressure outside the encapsulated area (Kinoshita – [0064] – [0067] describes nitrogen gas is introduced into nitrogen purge box 9 to displace atmospheric oxygen to produce a reduced oxygen concentration within the nitrogen purge box wherein one having ordinary skill in the art would recognize that to evacuate atmospheric oxygen, given the apertures for the input and output of film W, nitrogen purge box would introduce a positive pressure or higher that the pressure than outside of the encapsulated area to evacuate the atmospheric oxygen) to prevent said migration of the substances on the first side of the prepared packaging material outside of the encapsulated area (Kinoshita – [0067] describes the lower than predetermined oxygen concentration assists in the initial polymerization of the ink as shown in fig. 2B such that the initial polymerization of the ink dries the ink preventing migration of the ink on the top side of the packaging material to run outside of the encapsulation area).

Regarding claim 24, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 21.
	Lykowski further discloses the packaging machine (D, annotated fig. 2) is arranged such that contact between one or more parts (80, 82, 84, 86, fig. 2) of the packaging machine (D) that are in contact with the first side (side B of 22) of the packaging material (22) and the second side (side C of 22) of the packaging material (22) is avoided during operation of the packaging machine (D) (annotated fig. 2 shows first sealing mechanism 80, second sealing mechanism 82, cutting mechanism 84, and third sealing mechanism 86 contacting the outer side or first side of the packaging material 22 wherein first sealing mechanism 80, second sealing mechanism 82, cutting mechanism 84, and third sealing mechanism 86 do not contact or avoid contact with the inner side or second side of the packaging material 22).

Regarding claim 25, Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 21.
	Lykowski, as modified by Kinoshita, as further modified by Daigle, further discloses the digital printing system (Kinoshita – 6, fig. 1) is arranged with respect to the packaging machine (Lykowski – D, annotated fig. 2) such that contact between the first side (Lykowski – side B of 22, annotated fig. 2) of the packaging material (Lykowski – 22, fig. 2) and a portion of the second side (Lykowski – side C of 22, annotated fig. 2) of the packaging material (Lykowski – 22, fig. 2) is avoided during transport of the packaging material from the printing system (Kinoshita – 6, fig. 1) to the packaging (Lykowski – D, annotated fig. 2) (the Examiner deems during transport of the packaging material from the printing system to the packaging machine that contact is avoided at least from the printing system to immediately past the curing device).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lykowski, in view of Kinoshita, as further modified by Daigle, as further modified by Branca et al. (U.S. 2015/0290926 A1), hereinafter Branca.

[AltContent: textbox (E`												`						)][AltContent: arrow]
    PNG
    media_image3.png
    407
    748
    media_image3.png
    Greyscale

Regarding claim 11, Lykowski, in view of Kinoshita, as further modified by Daigle, discloses the invention as recited in claim 1.
	Lykowski, as modified by Kinoshita, as further modified by Daigle, discloses a splicing unit (Lykowski – 36, fig. 2) configured to splice together packaging material (Lykowski – 22A, 24A, fig. 2) from two reels (Lykowski – 32, 34, fig. 2) to form the prepared packaging material (Lykowski – 22, fig. 2) wherein the splicing unit (Lykowski – 36) is further configured to splice the prepared packaging material (Lykowski – 22) from the digital printing system (Kinoshita – 6, fig. 1) to the packaging material (Lykowski – 22A, 24A) from the two reels (Lykowski – 32, 34) (It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.  [0017], ll. 1 – 2 states the prepared packaging material can have indicia pre-preprinted wherein the Examiner deems “pre-printed” to indicate the prepared packaging material is from the printing system and the Examiner further deems splicing unit 36 has the ability to perform splicing with prepared packaging material with pre-printed indicia from the printing system).
	Lykowski, in view of Kinoshita, as further modified by Daigle, does not explicitly disclose a bypass configured to feed in the prepared packaging material from the digital printing system to the splicing unit.
	However, Branca teaches a bypass (apparatus of fig. 3) configured to feed in the prepared packaging material (E, annotated fig. 3) from the digital printing system (81, 82, 83, fig. 3) to the splicing unit (43, fig. 3). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the digital printing system, as disclosed by Lykowski, as modified by Kinoshita, as further modified by Daigle, with a bypass configured to feed in the prepared packaging material from the digital printing system to the splicing unit, as taught by Branca, with the motivation to create pre-.

Response to Arguments
Applicant's arguments, filed 2 October 2020, respect to the rejection of claims 1, 3, 6, 8 – 11, and 14 – 25 under 35 U.S.C. §112(b) have been fully considered but they are not persuasive. 
Applicant argues:
Applicant respectfully asserts that one of skill in the art of sterilization of beverage-8- packaging would understand that low voltage electron beams are within a particular lower range of electron beam voltages. For at least these reasons, Applicant respectfully requests that the present rejection be withdrawn.

	In response to Applicant’s argument that one of skill in the art of sterilization of beverage-8- packaging would understand that low voltage electron beams are within a particular lower range of electron beam voltages, the Examiner respectfully disagrees.  The term "low voltage” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  To give an example of why the term “low voltage” is ambiguous, it is unknown whether Applicant is applying the term “low voltage” to the lower range of the entire set of voltages available to an electron beam, or Applicant is applying the term “low voltage” to the lower range of the specialized set of voltages used in the art of sterilization of beverage packaging.  Moreover, once the specified set of voltages is established, how does Applicant apply the term “low voltage” to that specified set?  Does the term “low voltage” mean the lower quartiles of the set of voltages, or just the lowest quartile of the set of voltages? How can the Examiner .

Applicant's arguments, filed 2 October 2020, respect to the rejection of claims 1, 3, 6, 8 – 11, and 14 – 25 under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant argues:
The Office Action engaged in improper hindsight to combine four references, using the teachings of the pending claims as the primary motivation to combine. For example, the primary reference Lykowsky is directed toward detecting features on a web of material, and as explained by the Examiner in the Office Action on page 7, is missing many of the main elements of Claim 1: 

However, Lykowski does not explicitly disclose a digital printing system coupled to the infeed and adapted to print at least one color onto at least a portion of the first side of the prepared packaging material; a packaging machine coupled to an outfeed of the digital printing system and adapted to provide the package from said prepared packaging material, said package configured to be lilted with the liquid consumable product; and a curing device configured to finalize polymerization of ink used in the digital printing system to print the at least one color onto the at least the portion of the first side of the prepared packaging material, the curing device comprising an electron beam device, wherein the electron beam device Is arranged and configured to cure the ink on the first side of the prepared packaging material and further configured to sterilize both of the first and second sides of the prepared packaging material; wherein the digital printing system is arranged with respect to the packaging machine such that contact between the first side of the prepared packaging material and a portion of the second side of the prepared packaging material is avoided during transport of the prepared packaging material from the digital printing system to the packaging machine. 

To begin to cure the many defects of Lykowski, the Office Action combined Lykowski with Kinoshita. Kinoshita is directed toward curing resins and teaches components positioned/oriented in the wrong locations to meet Claim 1, so the Office Action then rearranged those components using the guidance of pending Claim 1. Next the Office Action incorporated Jennel to reach the limitation of inject printing. However, even this hindsight-driven theoretical three-way combination did not meet the limitations of 
 
As explained in MPEP §2145, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). MPEP §2145, subsection X. Further, as explained in MPEP §2141, "It is difficult but necessary that the decision maker forget what he or she has been taught .. about the claimed invention and cast the mind back to the time the invention was made (often as here many years), to occupy the mind of one skilled in the art. ..." W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 1553, 220 USPQ 303, 313 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). MPEP §2141,-10- subsection III. Here, the Office Action relied upon the structure of the claims to motivate the combination and rearrangement of components within the prior art.
 
However, in the interests of advancing prosecution, Applicant amended Claim 1 to further clarify the distinctions between the present application and the cited references. Applicant respectfully submits that the cited references, considered either alone or in combination, do not teach, suggest, or render obvious all the features of amended Claim 1. For at least these reasons, Applicant respectfully submits that Claim 1 is patentable over the cited references.


In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since all of the references used in the rejection under 35 U.S.C. §103 demonstrate knowledge which was within the level of ordinary skill at the time the claimed invention was made, the reconstruction is proper.
	As to the specific issues in Applicant’s argument, Applicant argues that Kinoshita is directed toward curing resins and teaches components positioned/oriented in the wrong locations to meet Claim 1, so the Office Action then rearranged those components using the guidance of pending Claim 1.  This is untrue.  The base reference of Lykowski suggests installation of a printer to print eye marks on the web to provide signals to the 
	The current rejection in the instant Office action does combine Lykowski and Kinoshita with the teachings of Daigle, directed to a curing device that cures ink and 
Again, all references, Lykowski, Kinoshita, and Daigle, used in the current rejection under 35 U.S.C. §103 in the instant Office action demonstrate knowledge which was within the level of ordinary skill at the time the claimed invention was made, thus the reconstruction is again proper.
Therefore, for the reasons given above, Applicant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning is found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        7 May 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731